 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TREMAYNE DEON CARROLL,                             No. 2:17-cv-0862 JAM DB P
12                         Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDTIONS
14    SPEARMAN, et al.,
15                         Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. Plaintiff claims officials at Hight Desert State Prison failed to provide

19   him with safe living conditions in violation of the Americans with Disabilities Act, used

20   excessive force, and retaliated against him.

21          By order dated December 18, 2018, plaintiff was granted thirty days to either dismiss this

22   action or file an amended complaint. (ECF No. 26.) Plaintiff was warned that failure to do so

23   could result in a recommendation that this action be dismissed. Those thirty days have passed

24   and plaintiff has not dismissed this action, filed an amended complaint, or otherwise responded to

25   the court’s orders.

26          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

27   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

28   ////
                                                         1
 1             These findings and recommendations are submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days

 3   after being served with these findings and recommendations, plaintiff may file written objections

 4   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

 5   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

 6   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

 7   (9th Cir. 1991).

 8   Dated: February 7, 2019

 9

10

11

12   DLB:12
     DLB:1/Orders/Prisoner.Civil.Rights/carr0862.dism
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
